Title: To Thomas Jefferson from Mary Jefferson, 6 March 1791
From: Jefferson, Mary
To: Jefferson, Thomas



march 6

According to my dear Papa’s request I now set down to write. We were very uneasy for not having had a letter from you since six weeks till yesterday I received yours which I now answer. The marble Pedestal and a dressing table are come. Jenny is gone down with Mrs. Fleming who came here to see sister while she was sick. I suppose you have not received the letter in which Mr. Randolph desires you to name the child. We hope you will come to see us this summer therefore you must not disapoint us and I expect you want to see my little neice as much as you do any of us. We are all well and hope you are so too. Adieu dear Papa I am your affectionate daughter

Mary Jefferson


P.S. My sister says I must tell you the child grows very fast.

